Case 1:18-cv-01302-JTN-SJB ECF No. 56 filed 02/20/20 PageID.658 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN


BEVERLY ZIMMERMAN, et al., on behalf
of themselves and all others similarly situated,
                                                   Case No. 1:17-cv-1062
             Plaintiffs,
                                                   HON. JANET T. NEFF
v.

THE 3M COMPANY f/k/a Minnesota Mining
and Manufacturing Co., et al.,

             Defendants.


MEGAN JOHNS, et al., on behalf of
themselves and all others similarly situated,      Case No. 1:18-cv-1302

             Plaintiffs,                           HON. JANET T. NEFF

v.

WOLVERINE WORLD WIDE, INC., et al.,

             Defendants.


SUSAN HENRY, on behalf of themselves and
all others similarly situated,                     Case No. 1:19-cv-0379

             Plaintiffs,                           HON. JANET T. NEFF

v.

WOLVERINE WORLD WIDE, INC., et al.,

             Defendants.


                      [PROPOSED] ORDER TO AMEND CAPTION
                       FOR AMENDED CONSOLIDATED ACTION
 Case 1:18-cv-01302-JTN-SJB ECF No. 56 filed 02/20/20 PageID.659 Page 2 of 2



      WHEREFORE, it is hereby ORDERED that Plaintiffs’ Motion to Amend Caption for

Amended Consolidated Action is GRANTED.

      It is further ORDERED that the caption for the Amended Consolidated Action is hereby

amended as follows:

      In Re: Wolverine PFAS Contamination Class Action, Case No. 17-cv-01062

      IT IS SO ORDERED.

Dated: February ___, 2020
                                         JANET T. NEFF
                                         United States District Judge




                                            2
